Citation Nr: 1210163	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran has active duty service from November 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing in September 2011. 


FINDING OF FACT

The Veteran's tinnitus is causally related to his combat service. 


CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The underlying issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The record shows that service connection for tinnitus was first denied by rating decision in December 2006 on the basis that the tinnitus was not causally related to service.  The Veteran was furnished notice of appellate rights and procedures, but he did not file a timely notice of disagreement to initiate an appeal.  The Board has considered the fact that additional evidence was received with the one year appeal period in the form of a September 2007 VA examination report showing complaints of tinnitus.  However, this evidence was not new and material since the fact of current tinnitus was already known at the time of the December 2006 rating decision.  Under these circumstances, the Board finds that the December 2006 rating decision is final.  38 U.S.C.A. § 7105( c); 38 C.F.R. § 3.156.  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence received since the December 2006 rating decision includes sworn testimony offered at the September 2011 Board hearing.  The Board finds this evidence to be new and material.  The Veteran testified for the first time that his tinnitus began during combat situations during service.  The Board acknowledges that the Veteran received various decorations, including the CIB for combat participation.  Therefore, under the provisions of 38 U.S.C.A. § 1154(b), the Board accepts the Veteran's testimony as sufficient to show that his tinnitus began during service.  He has also testified that he has suffered from tinnitus ever since, and his testimony in this regard is viewed by the Board as credible regarding a continuity of symptoms after service.  The record further includes medical evidence of current tinnitus.  Accordingly, the Veteran's claim is reopened and service connection for tinnitus is warranted.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in May 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

The Veteran's claim of service connection for tinnitus is reopened, and service connection for tinnitus is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


